Title: From George Washington to Jabez Bowen, 10 August 1781
From: Washington, George
To: Bowen, Jabez


                        
                            sir,
                            Head Quarters Dobbs Ferry 10th Augst 1781
                        
                        I have been favored with your Letter of 30th July—The Reason of my mentioning in my first Requisition, a
                            Short Period for the Service of your State Militia, was my Expectation, at the Time, that the Count de Barras would soon
                            leave Newport with his fleet—But as this Event has not, & may not yet take place—the Service of the Militia for
                            the Security of the Fleet, will be essentially necessary, so long as the Count de Barras shall remain in his present
                            Scituation—and it is expected that your 500 Men will be still continued, notwithstandg the Arrival of those
                                Expected from Massa. On this Subject I have already written to Govr Greene, previous to the
                            Receipt of yours—to which Letter I beg leave to refer you for further particulars. I am &ca
                        
                            G.W.
                        
                    